DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Species 1, element 200 without traverse is acknowledged. Applicant’s response indicated species 1 included claims 1-3 and 5-20. Examiner disagrees, as evidence by claim language including a “trim actuator” and “main actuator” in claims 7-11 and 17-20. Terminology supported in specification in paragraph 0018 only has “single actuator”. Therefore claims 1-6 and 12-16 are deemed to read on the elected species, the other claims are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7472863 B2 Pak; Steve.

[AltContent: textbox (Second spindle)][AltContent: textbox (First spindle)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    615
    897
    media_image1.png
    Greyscale

2.	Regarding claim 2, Pak teaches the differential thrust vectoring system of claim 1, further comprising: a planetary gear system coupled between the first spindle and the second spindle (fig. 2A, element 170).

4.	Regarding claim 6, Pak teaches the differential thrust vectoring system of claim 2, wherein the actuator is configured to move from a first position wherein a first thrust vector of the first thruster is substantially parallel to a second thrust vector of the second thruster to a second position wherein the first thrust vector is askew to the second thrust vector (col. 9, lines 39-53 fans rotate from parallel and in figs. 10A-10D to a skewed position figs. 10E-10H).
[AltContent: textbox (Second spindle)][AltContent: arrow]5.	Regarding claim 12, Pak teaches An aircraft, comprising: a fuselage (fig. 1, element 110); an airframe (fig. 3, element 205); a first thruster having a first thrust vector(fig. 1, element 131); a second thruster having a second thrust vector (fig. 10c, element 132); and a differential thrust vectoring system (col. 3, lines 56-65), comprising: a first spindle (shown in annotated fig. 3, where housing for annulus, element 195, is equal to spindle) coupled for common rotation about a tilt axis with the first thruster (fig. 1, element 141); a second spindle coupled for common rotation about the tilt axis with the second thruster (shown in annotated fig. 3, where housing for annulus, element 195, is equal to spindle); and an actuator coupled between either the first spindle and the airframe (fig. 8, element 193, electric motor equal to rotary actuator); wherein the differential thrust vectoring system is configured such that actuation of the actuator would cause rotation about the tilt axis of the first spindle and the second spindle (col. 3, lines 56-65).



[AltContent: arrow][AltContent: textbox (First spindle)]
    PNG
    media_image1.png
    615
    897
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pak as applied to claims above, and further in view of CN 207029551 U Wang, Yi-bo.
6.	Regarding claim 13, Pak teaches the aircraft of claim 12, but fails to teach further comprising: a main rotor;
However Wang teaches, further comprising: a main rotor (fig. 1, element 1 main rotor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Pak with the main rotor taught by Wang in order so that “the flying speed is high, compared to tilt rotor aircraft, the control reliability is high.” (Under heading “Contents of this utility model”).
Furthermore Pak teaches and a planetary gear system coupled between the first spindle and the second spindle (fig. 2A element 170), the planetary gear system being configured such that when the actuator is in a forward- flight position the first thrust vector and the second thrust vector are substantially parallel and when the actuator is in a hover position the first thrust vector and the second thrust vector are skewed (col. 9, lines 39-53 fans rotate from parallel and in figs. 10A-10D to a skewed position figs. 10E-10H), but fails to teach wherein an angle between the first thrust vector and the second thrust vector are configured to counter a torque effect of the main rotor.
However Wang teaches, wherein an angle between the first thrust vector and the second thrust vector are configured to counter a torque effect of the main rotor (“he pitching control by changing the front rotor (2) of the lift difference, roll control by changing the lift difference of left and right rotor (2), a yawing control by tilting left and right wing surface flaps (312) deflection angle difference and left and right rotor (2) tilting.”).

8.	Regarding claim 15, Pak as modified teaches the aircraft of claim 13, wherein the first thruster and the second thruster comprise ducted fans (fig. 1, element 131).

Allowable Subject Matter
Claims 3, 4, 16 objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Pak teach a planetary gear, it does not teach a planetary gear coupled with first, second spindle, in common rotation with ring gear and sun gears. Furthermore Pak nor Wang teach an actuator to assume a hover position in failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642